
	
		I
		111th CONGRESS
		2d Session
		H. R. 5631
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Hastings of
			 Florida (for himself, Mr. Meek of
			 Florida, and Mr. Johnson of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish the Gulf Coast Conservation
		  Corps under the direction of the President in order to create jobs cleaning up
		  the oil spill and restoring the Gulf of Mexico and surrounding areas, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Conservation Corps Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)On April 20, 2010, the mobile offshore
			 drilling unit Deepwater Horizon, operated by BP, P.L.C. (in this Act referred
			 to as BP), exploded and sank, triggering the oil spill that is
			 the worst environmental disaster in the history of the United States.
			(2)Since then, BP has been unsuccessful in
			 stemming the discharge of oil into the Gulf of Mexico, currently estimated at a
			 rate of up to 60,000 barrels of oil per day.
			(3)Many who live in
			 the area of the Gulf of Mexico are dependent on the Gulf for their
			 livelihoods.
			(4)The fishing
			 industry, including seafood processing and related wholesale and retail
			 businesses, supports over 200,000 jobs with related economic activity of
			 $5,500,000,000.
			(5)As of May 25,
			 2010, commercial and recreational fishing were prohibited within a 54,096
			 square-mile area, approximately 22 percent of Federal waters of the Gulf
			 Exclusive Economic Zone.
			(6)The tourist
			 industry contributed 620,000 jobs and over $9,000,000,000 in wages to the Gulf
			 region.
			(7)The oil spill will
			 require a dedicated and trained workforce working over an extended period of
			 time to clean up and restore the damage.
			(8)Contracts and
			 cooperative agreements between Federal agencies and State and local governments
			 and other entities empower communities and are cost-effective tools that
			 provide positive social and environmental benefits. The use of such contracts
			 and agreements should be encouraged as a means to rehabilitate public land
			 affected or altered by the BP oil spill, and enhance and maintain
			 environmentally important land and water.
			(9)Joint
			 collaborations between the Federal agencies, private businesses, and local,
			 State, and Federal service and conservation corps are particularly beneficial,
			 as the collaborations provide the opportunity to prepare for productive lives
			 while engaged in meaningful and educational public service opportunities, and
			 the public with cost-saving human resources to assist in conserving,
			 maintaining, and protecting public land.
			3.PurposesThe purposes of this Act are—
			(1)to create a Gulf Coast Conservation Corps
			 to perform rehabilitation and enhancement projects in any area of the Gulf of
			 Mexico affected by the oil discharged as a result of the explosion on and
			 sinking of the mobile offshore drilling unit Deepwater Horizon by creating a
			 workforce to collect the oil discharged, and restore affected wildlife and
			 damaged ecosystems, in such areas;
			(2)to create jobs in the Gulf of Mexico region
			 that offer unemployed individuals a chance to obtain skills and experience so
			 that they are better equipped to gain productive employment related to
			 environmental restoration; and
			(3)to provide such
			 individuals the opportunity to serve their communities and the Country.
			4.Gulf Coast
			 Conservation Corps
			(a)EstablishmentThere is established the Gulf Coast
			 Conservation Corps (in this Act referred to as the Corps), which
			 shall be administered by the President and shall carry out rehabilitation and
			 enhancement projects described in subsection (b).
			(b)Rehabilitation
			 and enhancement projectsThe
			 President, through the Corps, shall hire individuals that meet the requirements
			 described in subsection (c) to carry out rehabilitation and enhancement
			 projects involving the construction, maintenance, cleaning, and restoration
			 (including the restoration of wildlife and plantlife) in any area of the Gulf
			 of Mexico affected by the oil discharged as a result of the explosion on and
			 sinking of the mobile offshore drilling unit Deepwater Horizon.
			(c)Participants
				(1)In
			 generalTo be selected as a participant in the Corps, an
			 individual—
					(A)shall be otherwise
			 unemployed;
					(B)shall be a citizen
			 or legal permanent resident of the United States;
					(C)shall be
			 physically capable of performing the work required by the specific project,
			 subject to any reasonable accommodations that may be made for such individual
			 in accordance with the Americans with Disabilities Act; and
					(D)shall not be
			 enrolled as a full-time student in any institution of higher education,
			 vocational or job training school or program and may not prematurely terminate
			 such enrollment to obtain employment under this Act.
					(2)No displacement
			 of existing employees or positions of permanent
			 employmentIndividuals participating in the Corps whose positions
			 are funded under this Act may not displace other employees whose positions are
			 not funded under this Act.
				(3)CompensationIndividuals participating in the Corps
			 shall be compensated at the same rates, including periodic increases, as
			 employees who are similarly situated in similar occupations and who have
			 similar training, experience, and skills, and such rates shall be in accordance
			 with applicable law, but in no event less than the higher of the rate specified
			 in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 206(a)(1)) or the applicable State or local minimum wage law.
				(4)Not Federal
			 employeesIndividuals participating in the Corps shall not be
			 considered employees of the Federal Government.
				(d)Authorized uses
			 of fundsIn administering the
			 Corps, the President may carry out the following:
				(1)Enter into a
			 contract or cooperative agreement with—
					(A)any local, State,
			 or Federal service or conservation corps, including a service or conservation
			 corps carried out by the Corporation for National and Community Service under
			 the national service laws;
					(B)a department of
			 natural resources, agriculture, or marine (or an equivalent department) of any
			 State; or
					(C)a nongovernmental
			 or private organization; or
					(D)any other agency
			 or organization that may assist the President in administering the
			 Corps.
					(2)Provide the Corps with technical
			 assistance, administrative support, and assistance in training
			 participants.
				(3)Monitor and
			 evaluate the Corps to ensure that the Corps is in compliance with the
			 requirements of this Act.
				(4)Consult with
			 international authorities on the best methods and practices for carrying out
			 the projects described in subsection (b).
				(5)Carry out research and development
			 activities to determine the best methods and practices for carrying out the
			 projects described in subsection (b).
				5.Funding from Oil
			 Spill Liability Trust FundThe
			 cost of carrying out this Act shall be treated as removal costs for purposes of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), including section 1012
			 of that Act (33 U.S.C. 2712; relating to the use of amounts in the Oil Spill
			 Liability Trust Fund).
		6.DefinitionsIn this Act:
			(1)In
			 generalThe terms discharge; oil;
			 and removal have the meanings given the terms in section 1001 of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2701).
			(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(3)National service
			 lawsThe term national service laws has the
			 meaning given the term in section 101 of the National and Community Service Act
			 of 1990 (42 U.S.C. 12511).
			(4)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and the Commonwealth of Puerto Rico.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $15,000,000 for each of
			 fiscal years 2011 and 2012.
		
